 


109 HR 2206 IH: Veterinary Workforce Expansion Act of 2005
U.S. House of Representatives
2005-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2206 
IN THE HOUSE OF REPRESENTATIVES 
 
May 9, 2005 
Mr. Pickering introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to establish a competitive grant program to build capacity in veterinary medical education and expand the workforce of veterinarians engaged in public health practice and biomedical research. 
 
 
1.Short titleThis Act may be cited as the Veterinary Workforce Expansion Act of 2005.
2.FindingsCongress makes the following findings:
(1)Veterinary medicine is an integral and indispensable component of the Nation’s public health system. Veterinarians protect human health by preventing and controlling infectious diseases, ensuring the safety and security of the nation’s food supply, promoting healthy environments, and providing health care for animals.
(2)Veterinarians are essential for early detection and response to unusual disease events that could be linked to newly emerging infectious diseases, such as monkeypox, SARS, and West Nile Virus, or other biothreat agents of concern.
(3)There is a need to build national capacity in research and training in the prevention, surveillance, diagnosis, and control of newly emerging and re-emerging infectious diseases.
(4)Veterinarians are uniquely qualified to address these high priority public health issues because of their extensive professional training in basic biomedical sciences, population medicine, and broad, multi-species, comparative medical approach to disease prevention and control.
(5)There is a shortage of veterinarians working in public health practice. As used in the preceding sentence, the term public health practice includes bioterrorism and emergency preparedness, environmental health, food safety and food security, regulatory medicine, diagnostic laboratory medicine, and biomedical research.
(6)The Bureau of Labor Statistics expects there to be 28,000 job openings in the veterinary medical profession by 2012 due to growth and net replacements, a turnover of nearly 38 percent.
(7)The Nation’s veterinary medical colleges do not have the capacity to satisfy the current and future demand for veterinarians and veterinary expertise that is vital to maintain public health preparedness.
3.Competitive grants programPart E of title VII of the Public Health Service Act (42 U.S.C. 294n et seq.) is amended by adding at the end the following:

3Veterinary Medicine
771.Competitive grant program
(a)In generalThe Secretary shall award competitive grants to eligible entities for the purpose of improving public health preparedness through increasing the number of veterinarians in the workforce.
(b)Eligible entitiesTo be eligible to receive a grant under subsection (a), an entity shall—
(1)be—
(A)a public or other nonprofit school of veterinary medicine, department of comparative medicine, department of veterinary science, school of public health, or school of medicine that offers postgraduate training for veterinarians in a public health practice area as determined by the Secretary; and
(B)accredited by a recognized body or bodies approved for such purpose by the Department of Education; and
(2)prepare and submit to the Secretary an application, at such time, in such manner, and containing such information as the Secretary may require.
(c)Consideration of applicationsThe Secretary shall establish procedures to ensure that applications under subsection (b)(2) are rigorously reviewed and that grants are competitively awarded based on—
(1)the ability of the applicant to increase the number of veterinarians who are trained in specified public practice areas as determined by the Secretary;
(2)the ability of the applicant to increase capacity in research on high priority disease agents; or
(3)any other consideration the Secretary determines necessary.
(d)PreferenceIn awarding grants under subsection (a)(1), the Secretary shall give preference to applicants that demonstrate a comprehensive approach by involving more than one school of veterinary medicine, department of comparative medicine, department of veterinary science, school of public health, or school of medicine that offers postgraduate training for veterinarians in a public health practice area as determined by the Secretary.
(e)Use of fundsAmounts received under a grant under this subsection shall be used by a grantee to increase the number of veterinarians in the workforce through—
(1)paying the costs associated with construction, the acquisition of equipment, and other capital costs relating to the expansion of existing schools of veterinary medicine, departments of comparative medicine, or departments of veterinary science; or
(2)paying the capital costs associated with the expansion of academic programs that offer postgraduate training for veterinarians or concurrent training for veterinary students in specific areas of specialization.
(f)DefinitionIn this section, the term public health practice includes bioterrorism and emergency preparedness, environmental health, food safety and food security, regulatory medicine, diagnostic laboratory medicine, and biomedical research.
(g)Authorization of appropriations
(1)In generalThere are authorized to be appropriated to carry out this section, $300,000,000 for fiscal year 2006, and $1,264,000,000 for the 9-fiscal year period beginning with fiscal year 2007. Amounts appropriated under this subsection shall remain available until expended.
(2)RequirementNot more than 25 percent of the amount appropriated under paragraph (1) in each fiscal year shall be made available to schools of veterinary medicine that were established after the date of enactment of this section.. 
 
